Exhibit 10.32

Notice of Grant of Stock Options &
Signature Page to the Option Agreement

SITEL Corporation

ID:  47-0684333

7277 World Communications Drive

Omaha, Nebraska 68122

(402) 963-6810

Option Number:

 

Plan:

 

ID:

 

 

 

 

 

You have been granted an option pursuant to the SITEL Corporation 1999 Stock
Incentive Plan, as amended (the “Plan”).

The terms of the option are evidenced in the attached Option Agreement, to which
this Notice of Grant of Stock Options serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

Optionee:

 

 

Number of Option Shares:

 

 

Grant Date:

 

February 1, 2006

Option Exercise Price:

 

$3.41

Latest Expiration Date:

 

February 1, 2016

 

The date or dates on which the option becomes exercisable is governed by Section
3 of the Option Agreement, subject to additional terms and conditions set forth
in the Option Agreement and the Plan.  In no event shall the option be
exercisable after the Latest Expiration Date.

By your signature and the Company’s signature below, you and the Company agree
that the option whose terms are evidenced in the attached Option Agreement has
been granted under and is governed by the terms and conditions of the Plan, and
that you have received a copy of the Plan and the Option Agreement. You
specifically acknowledge the governing laws of Nebraska and the exclusive
jurisdiction of the Nebraska courts as set forth in Sections 10 and 11 of the
Option Agreement.

 

February 1, 2006

 

 

, SITEL Corporation

Date

 

 

 

 

 

 

 

 

 

[Optionee]

 

Date

 


--------------------------------------------------------------------------------




OPTION AGREEMENT

(Incentive Stock Option)

SITEL CORPORATION


1999 STOCK INCENTIVE PLAN

THIS AGREEMENT entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant of Stock Options, which
serves as the signature page to this Option Agreement and is incorporated herein
by this reference.  All other capitalized terms used and not otherwise defined
herein shall have the meanings given them in the SITEL Corporation 1999 Stock
Incentive Plan, as amended (“Plan”).

1.             Grant of Option.  The Company hereby grants to Optionee an
Incentive Stock Option (the “Option”) to purchase, up to and including in the
aggregate, that number of shares of voting common stock of the Company, with a
par value of $.001 each (the “Stock”) equal to the Number of Option Shares at
the Option Exercise Price, subject in all respects to the terms and provisions
of the Plan, which has been adopted by the Company and which is incorporated
herein by reference.

2.             Option Exercise Price.  The Option Exercise Price represents the
Fair Market Value of a share of the Stock on the Grant Date as determined in
accordance with the Plan.

3.             When Option Is Exercisable.  This Option shall become 
exercisable only as provided for in this Section 3.

(a)           Exercisability Contingent on Performance.

If the Company’s diluted earnings per share (“EPS”) for the calendar year ending
December 31, 2006 meets or exceeds one or more of the levels specified in the
table below (the “Performance Levels”), then the percentage in such table of the
Number of Option Shares corresponding to the highest EPS level achieved for such
year shall become exercisable immediately upon the date that the Company reports
its EPS on Form 10-K for the following calendar year ending December 31, 2007. 
For avoidance of doubt, exercisability of such options is deferred until after
such reporting of EPS for fiscal 2007.

If the Company’s EPS for the calendar year ending December 31, 2007 meets or
exceeds one or more of the Performance Levels, then the percentage in such table
of the Number of Option Shares corresponding to the highest EPS level achieved
for such year, less the percentage which became exercisable in accordance with
the preceding paragraph of this Section 3, shall become exercisable immediately
upon the date that the Company reports its EPS on Form 10-K for the calendar
year ending December 31, 2007.

If the Company’s EPS for the calendar year ending December 31, 2008 meets or
exceeds one or more of the Performance Levels, then the percentage in such table
of the Number of Option Shares corresponding to the highest EPS level achieved
for such year, less the aggregate percentage which became exercisable in
accordance with the preceding two paragraphs of this Section 3, shall become
exercisable immediately upon the date that the Company reports its EPS on Form
10-K for the calendar year ending December 31, 2008.


--------------------------------------------------------------------------------


 

EPS

 

Percentage of Number
Of Option Shares That Becomes
Exercisable

 

$0.      

 

100

%

$0.      

 

80

%

$0.      

 

50

%

 

If the Company’s EPS for the calendar years ending December 31, 2006, 2007 and
2008 fails to meet or exceed at least one of the Performance Levels specified in
the above table, then none of the Number of Option Shares shall become
exercisable.

(b)           Earnings Per Share Determination.  Should there be any issue, the
Committee shall make the determination, which shall be final, binding and
conclusive, what is the highest Performance Level, if any, that has been
achieved for any calendar year.  EPS shall be as determined in accordance with
U.S. GAAP and reported in the Company’s Form 10-K for the applicable calendar
year; provided, however, that the Committee, in its discretion, may determine
that one or more items of one-time gain or loss shall be excluded in the
determination of EPS for a particular calendar year for purposes of this Option
and all other options having the same Grant Date.

(c)           Expiration of Portion of Option That Does Not Become Exercisable. 
Any portion of the Number of Option Shares that has not become exercisable by
the date that the Company files its Form 10-K for the calendar year ended
December 31, 2008 shall immediately expire on such date.

(d)           Exercise of Portion of Option That Becomes Exercisable.  Once any
portion of the Number of Option Shares becomes exercisable, it shall remain
exercisable until expiration, cancellation, or termination of this Option.  This
Option may not be exercised after the Latest Expiration Date and may be
exercised during its term only in accordance with the other provisions of this
Option Agreement and the terms of the Plan.

4.             Effect of Termination of Employment.  If this Option is then in
effect, it shall terminate earlier than the Latest Expiration Date upon the
events described below:

(a)           Termination of Employment For Cause.  If the employment of
Optionee with the Company or any Subsidiary is terminated by the Company or such
Subsidiary for cause as determined by the Committee, then this Option shall
terminate immediately upon such termination of employment.

(b)           Termination of Employment Because of Death.  If Optionee dies
while employed by the Company or any Subsidiary, or within three (3) months
after the termination of employment of Optionee with the Company or any
Subsidiary other than for cause, then the following provisions shall apply.  Any
portion of this Option which has not become exercisable under Section 3 as of
the date of such termination of employment shall terminate immediately upon such
termination of employment. Any portion of this Option which has become
exercisable under Section 3 as of the date of such termination of employment
shall remain exercisable until the one year anniversary of the date of such
termination of employment (but in any event no later than the Latest Expiration
Date), at which time it shall terminate.  Any such exercise of the Option
following Optionee’s death

2


--------------------------------------------------------------------------------




shall be made only by the deceased Optionee’s executor or administrator or other
duly appointed representative reasonably acceptable to the Committee, unless the
deceased Optionee’s Will specifically devises such Option, in which case such
exercise shall be made only by the beneficiary of such specific devise.  If a
deceased Optionee’s personal representative or the beneficiary of a specific
devise under such deceased Optionee’s Will is entitled to exercise any Option
pursuant to the preceding sentence, then such representative or beneficiary
shall be bound by all of the terms and provisions of the Plan and the applicable
Option Agreement which would have applied to the deceased Optionee.

(c)          Termination of Employment Other Than For Cause or Because of
Death.  If Optionee’s employment with the Company or any Subsidiary terminates
for any reason other than death or termination by Company for cause, then the
following provisions shall apply.  Any portion of this Option which has not
become exercisable under Section 3 as of the date of such termination of
employment shall terminate immediately upon such termination of employment.  Any
portion of this Option which has become exercisable under Section 3 as of the
date of such termination of employment shall remain exercisable until the
three-month anniversary of the date of such termination of employment (but in
any event no later than the Latest Expiration Date), at which time it shall
terminate.

Optionee shall be deemed to have a “termination of employment” upon his or her
ceasing to be employed by any of the Company or a Subsidiary or by a corporation
assuming this Option in a transaction to which Section 424(a) of the Code
applies.  The Committee (or its delegatee under the Plan) shall have the right
to determine whether any leave of absence constitutes a termination of
employment for purposes of this Option.  The Committee (or its delegatee under
the Plan) shall have the right to determine whether the termination of
employment of Optionee is a dismissal for cause and the date of termination in
such case, which date the Committee may retroactively deem to be the date of the
event that constitutes cause for dismissal.  Such determinations of the
Committee shall be final, binding, and conclusive.

5.             Manner of Exercise.  As to any portion or all of this Option
which is then exercisable, this Option shall be exercised by Optionee delivering
all of the following to the Company prior to the expiration, cancellation or
termination of this Option:  (a) a written notice of exercise duly signed by
Optionee, in the form or manner determined by the Company (which may include
electronic exercise); and (b) a certified or cashier’s check (or other form of
payment which is satisfactory to the Company in its sole discretion)
representing full payment of the Option Exercise Price for the shares of Stock
being purchased.  Optionee acknowledges that before any shares will be delivered
to Optionee pursuant to exercise of this Option, provision must be made for the
satisfaction of all requirements, if any, for withholding taxes, either by the
Optionee paying to the Company the amount of withholding taxes or, if the
Company consents, by withholding from the shares issued to Optionee the number
of shares having a value equal to the withholding taxes due.

6.             Non-Transferability.  This Option may not be transferred in any
manner otherwise than by Will or the laws of descent and distribution, and may
be exercised during the lifetime of the Optionee only by the Optionee or his or
her legal representative.  The terms of this Option Agreement shall be binding
upon the executors, administrators, heirs, successors, and assigns of the
Optionee.

7.             Subject to Plan.  Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof.  Optionee accepts this Option subject to all the terms and provisions
of the Plan.   Optionee agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Committee upon any questions arising under
the Plan or this Option Agreement.

3


--------------------------------------------------------------------------------




8.             No Rights as Shareholder.  Optionee shall have no rights as a
shareholder in respect of shares of Stock as to which this Option shall not have
been duly exercised and all payments and other deliveries therefor made as
provided in Section 5 and shall have no rights with respect to such shares of
Stock which are not expressly conferred by the Plan.

9.             No Right to Continued Retention as Employee.  Nothing in this
Option Agreement shall confer or be deemed to confer upon Optionee the right to
continue in the employ of the Company or any Subsidiary which employs Optionee
or affect the right of the Company or any Subsidiary which employs Optionee to
terminate the employment of Optionee with or without cause.

10.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Nebraska, without reference to the conflict of
laws principles of such State.

11.           Venue.  With respect to any claim arising out of this Option,
Optionee hereby (a) irrevocably submits to the exclusive jurisdiction of the
courts of the State of Nebraska and the United States District Court located in
the City of Omaha, Nebraska; (b) irrevocably waives any objection which Optionee
may have at any time to the venue of any suit, action or proceeding arising out
of or relating to this Option Agreement brought in any such court and
irrevocably waives any claim that such suit, action or proceeding is brought in
an inconvenient forum; and (c) irrevocably waives the right to object, with
respect to such claim, suit, action or proceeding brought in any such court,
that such court does not have jurisdiction over Optionee.

12.           Waiver.  Nothing in the Plan or in the Optionee’s contract of
employment shall be construed as giving Optionee a right to be designated for
participation in the Plan or to receive, or be considered for, an option under
the Plan.  Options granted pursuant to the Plan and this Agreement are
voluntarily granted by the Company, and Optionee has no legal claim to continued
grants of such options.  The Company may amend or terminate the Plan at any
time.  Neither an option nor the shares to which it relates shall be pensionable
for any purpose.  The rights and obligations of Optionee under the terms or
conditions of his or her office or employment shall not be affected by
Optionee’s participation in the Plan or any right Optionee may have to
participate in the Plan.  An Optionee who participates in the Plan waives all
and any rights to compensation or damages in consequence of the termination of
Optionee’s office or employment with SITEL or any Subsidiary whether lawfully or
in breach of contract insofar as those rights arise, or may arise, from Optionee
ceasing to have rights under, or be entitled to exercise this Option or any
other option under, the Plan as a result of such termination or from the loss or
diminution in value of such rights or entitlement.  If necessary, Optionee’s
terms of employment shall be varied accordingly.

13.           Severability.  If a provision of this Option is or becomes invalid
in whole or in part or if there is an omission in this Option, the validity of
the remaining provisions shall not be affected.  In place of the invalid
provision and to fill in an omission an appropriate provision shall be effective
which, to the extent legally possible, most closely reflects the intention of
the contractual parties if they had considered this point.  If a provision is
invalid due to a measurement of duty of time (deadline or date), it shall be
replaced with a provision containing the nearest measurement allowed by law.

14.           Acceleration.  Upon the occurrence of any of the events described
in the first sentence of Section 13(b) of the Plan (a “Change of Control”), any
remaining portion of this Option which had not yet become exercisable shall
become exercisable upon the effective date of such Change of Control.

4


--------------------------------------------------------------------------------




15.           Designation as Incentive Stock Option.  This Option is intended to
qualify, to the maximum extent possible, for special federal income tax
treatment pursuant to Sections 421 and 422 of the Internal Revenue Code of 1986,
as now in existence or subsequently amended (the “Code”), or pursuant to a
successor provision of the Code. Currently, Section 422 of the Code permits an
Incentive Stock Option to be issued to the extent that the aggregate Fair Market
Value (determined as of the time the Incentive Stock Option is granted) of the
Stock with respect to which such Incentive Stock Option is first exercisable by
Optionee during any calendar year is not greater than $100,000. This Option is
within such limits and accordingly is hereby designated as an Incentive Stock
Option. Optionee shall notify the Company of any disposition of shares of stock
issued pursuant to the exercise of this Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions)
within ten (10) days after such disposition.

[End of document]

5


--------------------------------------------------------------------------------


Notice of Grant of Stock Options &
Signature Page to the Option Agreement

SITEL Corporation

ID:  47-0684333

7277 World Communications Drive

Omaha, Nebraska 68122

(402) 963-6810

Option Number:

 

Plan:

 

ID:

 

 

 

 

 

You have been granted an option pursuant to the SITEL Corporation 1999 Stock
Incentive Plan, as amended (the “Plan”).

The terms of the option are evidenced in the attached Option Agreement, to which
this Notice of Grant of Stock Options serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

Optionee:

 

 

Number of Option Shares:

 

 

Grant Date:

 

February 1, 2006

Option Exercise Price:

 

$3.41

Latest Expiration Date:

 

February 1, 2018

 

The date or dates on which the option becomes exercisable is governed by Section
3 of the Option Agreement, subject to additional terms and conditions set forth
in the Option Agreement and the Plan.  In no event shall the option be
exercisable after the Latest Expiration Date.

By your signature and the Company’s signature below, you and the Company agree
that the option whose terms are evidenced in the attached Option Agreement has
been granted under and is governed by the terms and conditions of the Plan, and
that you have received a copy of the Plan and the Option Agreement. You
specifically acknowledge the governing laws of Nebraska and the exclusive
jurisdiction of the Nebraska courts as set forth in Sections 10 and 11 of the
Option Agreement.

 

February 1, 2006

 

 

, SITEL Corporation

Date

 

 

 

 

 

 

 

 

 

[Optionee]

 

Date

 


--------------------------------------------------------------------------------




OPTION AGREEMENT

(Non-Qualified Stock Option)

SITEL CORPORATION


1999 STOCK INCENTIVE PLAN

THIS AGREEMENT entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant of Stock Options, which
serves as the signature page to this Option Agreement and is incorporated herein
by this reference.  All other capitalized terms used and not otherwise defined
herein shall have the meanings given them in the SITEL Corporation 1999 Stock
Incentive Plan, as amended (“Plan”).

1.             Grant of Option.  The Company hereby grants to Optionee a
Non-Qualified Stock Option (the “Option”) to purchase, up to and including in
the aggregate, that number of shares of voting common stock of the Company, with
a par value of $.001 each (the “Stock”) equal to the Number of Option Shares at
the Option Exercise Price, subject in all respects to the terms and provisions
of the Plan, which has been adopted by the Company and which is incorporated
herein by reference.

2.             Option Exercise Price.  The Option Exercise Price represents the
Fair Market Value of a share of the Stock on the Grant Date as determined in
accordance with the Plan.

3.             When Option Is Exercisable.  This Option shall become 
exercisable only as provided for in this Section 3.

(a)           Exercisability Contingent on Performance.

If the Company’s diluted earnings per share (“EPS”) for the calendar year ending
December 31, 2006 meets or exceeds one or more of the levels specified in the
table below (the “Performance Levels”), then the percentage in such table of the
Number of Option Shares corresponding to the highest EPS level achieved for such
year shall become exercisable immediately upon the date that the Company reports
its EPS on Form 10-K for the following calendar year ending December 31, 2007. 
For avoidance of doubt, exercisability of such options is deferred until after
such reporting of EPS for fiscal 2007.

If the Company’s EPS for the calendar year ending December 31, 2007 meets or
exceeds one or more of the Performance Levels, then the percentage in such table
of the Number of Option Shares corresponding to the highest EPS level achieved
for such year, less the percentage which became exercisable in accordance with
the preceding paragraph of this Section 3, shall become exercisable immediately
upon the date that the Company reports its EPS on Form 10-K for the calendar
year ending December 31, 2007.

If the Company’s EPS for the calendar year ending December 31, 2008 meets or
exceeds one or more of the Performance Levels, then the percentage in such table
of the Number of Option Shares corresponding to the highest EPS level achieved
for such year, less the aggregate percentage which became exercisable in
accordance with the preceding two paragraphs of this Section 3, shall become
exercisable immediately upon the date that the Company reports its EPS on Form
10-K for the calendar year ending December 31, 2008.


--------------------------------------------------------------------------------


 

EPS

 

Percentage of Number
Of Option Shares That Becomes
Exercisable

 

$0.    

 

100

%

$0.    

 

80

%

$0.    

 

50

%

 

If the Company’s EPS for the calendar years ending December 31, 2006, 2007 and
2008 fails to meet or exceed at least one of the Performance Levels specified in
the above table, then none of the Number of Option Shares shall become
exercisable.

(b)         Earnings Per Share Determination.  Should there be any issue, the
Committee shall make the determination, which shall be final, binding and
conclusive, what is the highest Performance Level, if any, that has been
achieved for any calendar year.  EPS shall be as determined in accordance with
U.S. GAAP and reported in the Company’s Form 10-K for the applicable calendar
year; provided, however, that the Committee, in its discretion, may determine
that one or more items of one-time gain or loss shall be excluded in the
determination of EPS for a particular calendar year for purposes of this Option
and all other options having the same Grant Date.

(c)          Expiration of Portion of Option That Does Not Become Exercisable. 
Any portion of the Number of Option Shares that has not become exercisable by
the date that the Company files its Form 10-K for the calendar year ended
December 31, 2008 shall immediately expire on such date.

(d)         Exercise of Portion of Option That Becomes Exercisable.  Once any
portion of the Number of Option Shares becomes exercisable, it shall remain
exercisable until expiration, cancellation, or termination of this Option.  This
Option may not be exercised after the Latest Expiration Date and may be
exercised during its term only in accordance with the other provisions of this
Option Agreement and the terms of the Plan.

4.             Effect of Termination of Employment.  If this Option is then in
effect, it shall terminate earlier than the Latest Expiration Date upon the
events described below:

(a)          Termination of Employment For Cause.  If the employment of Optionee
with the Company or any Subsidiary is terminated by the Company or such
Subsidiary for cause as determined by the Committee, then this Option shall
terminate immediately upon such termination of employment.

(b)         Termination of Employment Because of Death.  If Optionee dies while
employed by the Company or any Subsidiary, or within three (3) months after the
termination of employment of Optionee with the Company or any Subsidiary other
than for cause, then the following provisions shall apply.  Any portion of this
Option which has not become exercisable under Section 3 as of the date of such
termination of employment shall terminate immediately upon such termination of
employment. Any portion of this Option which has become exercisable under
Section 3 as of the date of such termination of employment shall remain
exercisable until the one year anniversary of the date of such termination of
employment (but in any event no later than the Latest Expiration Date), at which
time it shall terminate.  Any such exercise of the Option following Optionee’s
death shall be made only by the deceased Optionee’s executor or administrator or
other duly appointed

2


--------------------------------------------------------------------------------




representative reasonably acceptable to the Committee, unless the deceased
Optionee’s Will specifically devises such Option, in which case such exercise
shall be made only by the beneficiary of such specific devise.  If a deceased
Optionee’s personal representative or the beneficiary of a specific devise under
such deceased Optionee’s Will is entitled to exercise any Option pursuant to the
preceding sentence, then such representative or beneficiary shall be bound by
all of the terms and provisions of the Plan and the applicable Option Agreement
which would have applied to the deceased Optionee.

(c)          Termination of Employment Other Than For Cause or Because of
Death.  If Optionee’s employment with the Company or any Subsidiary terminates
for any reason other than death or termination by Company for cause, then the
following provisions shall apply.  Any portion of this Option which has not
become exercisable under Section 3 as of the date of such termination of
employment shall terminate immediately upon such termination of employment.  Any
portion of this Option which has become exercisable under Section 3 as of the
date of such termination of employment shall remain exercisable until the
three-month anniversary of the date of such termination of employment (but in
any event no later than the Latest Expiration Date), at which time it shall
terminate.

Optionee shall be deemed to have a “termination of employment” upon his or her
ceasing to be employed by any of the Company or a Subsidiary or by a corporation
assuming this Option in a transaction to which Section 424(a) of the Code
applies.  The Committee (or its delegatee under the Plan) shall have the right
to determine whether any leave of absence constitutes a termination of
employment for purposes of this Option.  The Committee (or its delegatee under
the Plan) shall have the right to determine whether the termination of
employment of Optionee is a dismissal for cause and the date of termination in
such case, which date the Committee may retroactively deem to be the date of the
event that constitutes cause for dismissal.  Such determinations of the
Committee shall be final, binding, and conclusive.

5.             Manner of Exercise.  As to any portion or all of this Option
which is then exercisable, this Option shall be exercised by Optionee delivering
all of the following to the Company prior to the expiration, cancellation or
termination of this Option:  (a) a written notice of exercise duly signed by
Optionee, in the form or manner determined by the Company (which may include
electronic exercise); and (b) a certified or cashier’s check (or other form of
payment which is satisfactory to the Company in its sole discretion)
representing full payment of the Option Exercise Price for the shares of Stock
being purchased.  Optionee acknowledges that before any shares will be delivered
to Optionee pursuant to exercise of this Option, provision must be made for the
satisfaction of all requirements, if any, for withholding taxes, either by the
Optionee paying to the Company the amount of withholding taxes or, if the
Company consents, by withholding from the shares issued to Optionee the number
of shares having a value equal to the withholding taxes due.

6.             Non-Transferability.  This Option may not be transferred in any
manner otherwise than by Will or the laws of descent and distribution, and may
be exercised during the lifetime of the Optionee only by the Optionee or his or
her legal representative.  The terms of this Option Agreement shall be binding
upon the executors, administrators, heirs, successors, and assigns of the
Optionee.

7.             Subject to Plan.  Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof.  Optionee accepts this Option subject to all the terms and provisions
of the Plan.   Optionee agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Committee upon any questions arising under
the Plan or this Option Agreement.

3


--------------------------------------------------------------------------------




8.             No Rights as Shareholder.  Optionee shall have no rights as a
shareholder in respect of shares of Stock as to which this Option shall not have
been duly exercised and all payments and other deliveries therefor made as
provided in Section 5 and shall have no rights with respect to such shares of
Stock which are not expressly conferred by the Plan.

9.             No Right to Continued Retention as Employee.  Nothing in this
Option Agreement shall confer or be deemed to confer upon Optionee the right to
continue in the employ of the Company or any Subsidiary which employs Optionee
or affect the right of the Company or any Subsidiary which employs Optionee to
terminate the employment of Optionee with or without cause.

10.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Nebraska, without reference to the conflict of
laws principles of such State.

11.           Venue.  With respect to any claim arising out of this Option,
Optionee hereby (a) irrevocably submits to the exclusive jurisdiction of the
courts of the State of Nebraska and the United States District Court located in
the City of Omaha, Nebraska; (b) irrevocably waives any objection which Optionee
may have at any time to the venue of any suit, action or proceeding arising out
of or relating to this Option Agreement brought in any such court and
irrevocably waives any claim that such suit, action or proceeding is brought in
an inconvenient forum; and (c) irrevocably waives the right to object, with
respect to such claim, suit, action or proceeding brought in any such court,
that such court does not have jurisdiction over Optionee.

12.           Waiver.  Nothing in the Plan or in the Optionee’s contract of
employment shall be construed as giving Optionee a right to be designated for
participation in the Plan or to receive, or be considered for, an option under
the Plan.  Options granted pursuant to the Plan and this Agreement are
voluntarily granted by the Company, and Optionee has no legal claim to continued
grants of such options.  The Company may amend or terminate the Plan at any
time.  Neither an option nor the shares to which it relates shall be pensionable
for any purpose.  The rights and obligations of Optionee under the terms or
conditions of his or her office or employment shall not be affected by
Optionee’s participation in the Plan or any right Optionee may have to
participate in the Plan.  An Optionee who participates in the Plan waives all
and any rights to compensation or damages in consequence of the termination of
Optionee’s office or employment with SITEL or any Subsidiary whether lawfully or
in breach of contract insofar as those rights arise, or may arise, from Optionee
ceasing to have rights under, or be entitled to exercise this Option or any
other option under, the Plan as a result of such termination or from the loss or
diminution in value of such rights or entitlement.  If necessary, Optionee’s
terms of employment shall be varied accordingly.

13.           Severability.  If a provision of this Option is or becomes invalid
in whole or in part or if there is an omission in this Option, the validity of
the remaining provisions shall not be affected.  In place of the invalid
provision and to fill in an omission an appropriate provision shall be effective
which, to the extent legally possible, most closely reflects the intention of
the contractual parties if they had considered this point.  If a provision is
invalid due to a measurement of duty of time (deadline or date), it shall be
replaced with a provision containing the nearest measurement allowed by law.

14.           Acceleration.  Upon the occurrence of any of the events described
in the first sentence of Section 13(b) of the Plan (a “Change of Control”), any
remaining portion of this Option which had not yet become exercisable shall
become exercisable upon the effective date of such Change of Control.

[End of document]

4


--------------------------------------------------------------------------------